DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Napa Valley Vintners Association Teaching Winery (NVVATW), Napa Valley College, VWT 172: Laboratory Analysis of Musts and Wines (2007) in view of “Sulfur Dioxide and Wine Additives” (Wine 3, Introduction to Enology (2014).
Regarding previously amended Claims 1-4, NWWATV teaches of fining techniques in winemaking, and teaches of the uses of various fining agents, which include egg white albumen and teaches that egg white albumen is a common fining agent for red wines as it attracts negatively attracted tannins and removes less fruit character and few phenols than gelatin (Page 53). NWWATV teaches of how to perform fining trials to determine which fining agent and concentrated has the desired effect upon the wine to be treated with minimum impact on flavor and aroma and that the fining agent must be completely dehydrated and mixed thoroughly in the sample and teaches using the smallest quantity of agent necessary (Page 54). NWWATV teaches that for the fining trials, stock solutions should be prepared, and teaches a 1% stock 
However, given the guidelines taught by NWWATV in terms of performing fining trials to determine the optimal amount of a fining agent to use in a wine and the importance of balancing the achievement of the desired effect on the wine to be treated with the minimal impact on flavor and aroma, it would have been well within the skill of one of ordinary skill in the wine/food science art to determine an optimal amount of egg white to use in wine as an effective fining agent. The prior art acknowledges the balance that must be established between removing a sufficient amount of undesirable components from a wine but not so much that the flavor and aroma are negatively impacted. In addition, where it was desired to increase the amount of components to be removed from a given wine, one of ordinary skill in the art would have been motivated to increase the concentration of egg white powder used as a fining agent.
In addition, where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of egg white powder used in the fining composition involves only routine skill in the art. MPEP 2144.05 II. Lastly, it has been found that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I. In the instant case, Applicant appears to be using the egg white powder in a way known in the art, that is, to remove tannins and phenols from wine. Therefore, it is submitted that where 
NWWATV does not specifically teach the claimed amount of hydrogen peroxide in the aqueous solution. 
“Sulfur Dioxide and Wine Additives” NPL teaches of various techniques to remove excess sulfur dioxide from wine and excess sulfur dioxide can be removed by adding hydrogen peroxide and can remove to up several hundred ppm (Page 10, slide 60). The NPL teaches of using a 3% hydrogen peroxide solution to remove a particular amount of sulfur dioxide (Slide 61). It is noted that Applicant’s claims merely require a composition comprising an aqueous solution having a particular percentage of hydrogen peroxide and egg white powder and do not limit what the composition is or in what form it is. Therefore, to the extent of what is claimed by Applicant, the use of a 3% hydrogen peroxide solution to remove excess sulfur dioxide from a wine would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 
Regarding the composition comprising both egg white and hydrogen peroxide, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See MPEP 2144.06 I. Therefore, in light of the teachings of the prior art, it would have been obvious to combine two components 

Response to Arguments
Applicant’s cancellation of the drawings and updating of the specification is acknowledged.  Applicant has not amended the claims in this response. Applicant's arguments filed 4/13/2021 have been fully considered but are not persuasive. Applicant merely argues that the prior art does not teach the egg white powder within the claimed range and that there is no motivation to combine the prior art references to arrive at Applicant’s claimed composition comprising both the hydrogen peroxide solution and the egg white powder and stated there were unexpected results associated with the claimed range of egg white powder recited. However, Applicant has failed to specifically address Applicant’s 103 rejection of the claims, the reasons stated for obviousness of the claimed composition and the reasons state for the obviousness of combining two compositions known for fining wine into a third composition used for the same purpose. As previously stated by the Examiner, Applicant is using known components, hydrogen peroxide and egg white, which are both known in the art to be used as fining agents for wine. The prior art teaches an amount of egg white that is slightly lower than the claimed lower limit of 15 g/L, as the prior art teaches value of 10g/L. The prior art also teaches reasons to optimize and modify amounts of the claimed components to be used in a fining composition in order to assert balance between the two known concepts of: removing an optimal amount of undesirable components from a wine while retaining an 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        6/1/2021